The opinion of the court was delivered by
Dixon, J.
The defendant, having been indicted with others for keeping a disorderly house, moves to quash the indictment because it charges the defendants with keeping the house “ for his own lucre and gain,” instead of their own lucre and gain.
It seems to be superfluous to charge that a disorderly house is kept for gain, unless the making of gain be necessary to render the practices carried on in the house illegal. If a person, for amusement only, keeps a house as a public resort, for practices injurious to public morals or destructive of public quiet, he is indictable. State v. Williams, 1 Vroom 102. Hence this whole clause may be rejected as meaningless, and still an indictable offence will be alleged. Besides, the fault pointed out is merely one in grammar, which does not obscure the meaning, and such an error will not. vitiate an indictment. 10 Am. & Fmg. Encycl. L. 548.
Another reason assigned for quashing the indictment is that the caption does not contain the name of this defendant. But if it otherwise identifies the indictment as one duly found and presented, that is sufficient. State v. Jones, 4 Halst. 357. Ho question is raised about its containing the proper averments for this purpose.
The motion to quash must be denied.
Let the indictment be remitted to the Monmouth Quarter Sessions for trial.